Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Yavuz et al. [WO 2022153238 A1]. 

As per claim 1, Yavuz teaches:
An apparatus for wireless communication at a user equipment (UE), (Abstract) comprising: 
a memory; and at least one processor coupled to the memory and configured to: (i.e. processors, memory of UE: Page: 68, lines 29-32)
receive, from at least one cell via at least one bit in a master information block (MIB) or a system information block (SIB), a barring indication based on a supported network of the at least one cell and a supported network of the UE, the supported network of the at least one cell corresponding to a terrestrial network (TN) or a non-terrestrial network (NTN), the supported network of the UE corresponding to a TN or an NTN; (i.e. a master information block (MIB) or a system information block (SIB), a barring indication based on a supported network of the at least one cell and a supported network of the UE: Page: 55: lines: 15-27, Page: 80: lines: 22-28, Page: 81: lines: 18-28) and 
skip, based on the received barring indication, a selection of the at least one cell for communication.  (i.e. skip, based on the received barring indication: Page: 55: lines: 15-27, Page: 80: lines: 22-28)

As per claim 2, Yavuz teaches:
The apparatus of claim 1, wherein the communication corresponds to the at least one UE camping on the at least one cell.  (i.e. camping on the at least one cell: Page: 80: lines: 22-28, Page: 81: lines: 18-28)

As per claim 3, Yavuz teaches:
The apparatus of claim 1, wherein the at least one UE is barred from selecting the at least one cell for communication for a time period, the at least one processor further configured to: select the at least one cell for communication after the time period.  (i.e. time period: Page: 10, lines 24-29)

As per claim 4, Yavuz teaches:
The apparatus of claim 1, wherein the at least one UE is barred from selecting the at least one cell for communication for a duration of the UE storing information about barring access to the at least one cell, and the information about barring access to the at least one cell comprises at least one of a physical cell identifier (PCID) or a frequency of the at least one cell.  (i.e. frequency: Page: 11, lines 14-20)

As per claim 5, Yavuz teaches:
The apparatus of claim 1, wherein when the UE is a TN-supporting UE, the UE is barred from selecting the at least one cell for communication when the at least one cell is an NTN-supporting cell, and when the UE is an NTN-supporting UE, the UE is barred from selecting the at least one cell for communication when the at least one cell is a TN- supporting cell.  (i.e. the UE is barred from selecting the at least one cell for communication when the at least one cell: Page: 55: lines: 15-27, Page: 80: lines: 22-28, Page: 81: lines: 18-28)

As per claim 6, Yavuz teaches:
The apparatus of claim 1, wherein when the UE is a TN-supporting UE, the UE is barred or not barred from selecting the at least one cell for communication based on a first barring indication in the MIB regardless of a second barring indication in the MIB, and when the UE is an NTN-supporting UE, the UE is barred or not barred from selecting the at least one cell for communication based on the second barring indication in the MIB regardless of the first barring indication in the MIB.  (i.e. the UE is barred or not barred from selecting the at least one cell for communication based on the second barring indication in the MIB regardless of the first barring indication in the MIB: Page: 93: lines: 13-25, Page: 81: lines: 18-28)

As per claim 7, Yavuz teaches:
The apparatus of claim 1, wherein the MIB comprises a cell type indication indicative of the at least one cell as being either a TN-supporting cell or an NTN-supporting cell, and when the UE is an NTN-supporting UE, the UE is barred or not barred from selecting the at least one cell for communication based on the at least one cell type indication and a third barring indication in a SIB 1, and the UE is barred from selecting the at least one cell for communication based on the at least one cell type indication indicative of the at least one cell as being a TN-supporting cell.  (i.e. the UE is barred or not barred from selecting the at least one cell for communication based on the at least one cell type indication and a third barring indication in a SIB 1: Page: 93: lines: 13-25, Page: 81: lines: 18-28)

As per claim 8, Yavuz teaches:
The apparatus of claim 1, wherein when the UE is a TN-supporting UE, the UE is barred or not barred from selecting the at least one cell for communication based on a third barring indication in a SIB 1 regardless of a fourth barring indication in the MIB, and when the UE is an NTN-supporting UE, the UE is barred or not barred from selecting the at least one cell for communication based on the fourth barring indication in the MIB regardless of the third barring indication in the SIB 1.  (i.e. the UE is barred or not barred from selecting the at least one cell for communication based on the fourth barring indication in the MIB regardless of the third barring indication in the SIB 1: Page: 93: lines: 13-25, Page: 81: lines: 18-28)

As per claim 9, Yavuz teaches:
The apparatus of claim 1, wherein when the UE is a TN-supporting UE, the UE is barred or not barred from selecting the at least one cell for communication based on a first barring indication in the MIB, and when the UE is an NTN-supporting UE, the UE is barred or not barred from selecting the at least one cell for communication based on the first barring indication in the MIB and at least one additional indication in the MIB, and wherein when the UE is the NTN-supporting UE, the UE is barred from selecting the at least one cell for communication based on the first barring indication in the MIB indicative of a bar or the at least one additional indication in the MIB indicative of an absence of a SIB 1 in the at least one cell.  (i.e. the UE is barred from selecting the at least one cell for communication based on the first barring indication in the MIB indicative of a bar or the at least one additional indication in the MIB indicative of an absence of a SIB 1 in the at least one cell: Page: 93: lines: 13-25, Page: 81: lines: 18-28)

As per claim 10, Yavuz teaches:
The apparatus of claim 1, wherein when the UE is a TN-supporting UE, the UE is barred or not barred from selecting the at least one cell for communication based on a first barring indication in the MIB, and when the UE is an NTN-supporting UE, the UE is barred or not barred from selecting the at least one cell for communication based on at least one additional indication in the MIB when the first barring indication in the MIB indicates a bar, and wherein when the UE is the NTN-supporting UE, the UE is barred from selecting the at least one cell for communication based on the at least one additional indication in the MIB indicative of a bar of NTN-supporting UEs in the at least one cell when the first barring indication in the MIB indicates a bar.  (i.e. the UE is barred or not barred from selecting the at least one cell for communication based on at least one additional indication in the MIB when the first barring indication in the MIB indicates a bar: Page: 93: lines: 13-25, Page: 81: lines: 18-28)

As per claim 11, Yavuz teaches:
The apparatus of claim 1, wherein when the UE is a TN-supporting UE, the UE is barred or not barred from selecting the at least one cell for communication based on a first barring indication in the MIB, and when the UE is an NTN-supporting UE, the UE is barred or not barred from selecting the at least one cell for communication based on a SIB 1 regardless of the first barring indication in the MIB.  (i.e. the UE is barred or not barred from selecting the at least one cell for communication based on a SIB 1: Page: 93: lines: 13-25, Page: 81: lines: 18-28)

As per claim 12, Yavuz teaches:
The apparatus of claim 11, wherein when the UE is the NTN-supporting UE, the UE is barred from selecting the at least one cell for communication based on the SIB 1 not scheduling at least one additional SIB including NTN-related information regardless of the first barring indication in the MIB.  (i.e. the UE is barred from selecting the at least one cell for communication based on the SIB 1 not scheduling at least one additional SIB including NTN-related information: Page: 93: lines: 13-25, Page: 81: lines: 18-28)

As per claim 13, Yavuz teaches:
The apparatus of claim 11, wherein when the UE is the NTN-supporting UE, the UE is barred or not barred from selecting the at least one cell for communication based on an indication in the SIB 1 regardless of the first barring indication in the MIB.  (i.e. an indication in the SIB 1: Page: 93: lines: 13-25, Page: 81: lines: 18-28)

As per claim 14, Yavuz teaches:
The apparatus of claim 13, wherein when the UE is the TN-supporting UE, the UE is barred or not barred from selecting the at least one cell for communication based further on the indication in the SIB 1.  (i.e. on the indication in the SIB 1: Page: 93: lines: 13-25, Page: 81: lines: 18-28)

As per claim 15, Yavuz teaches:
The apparatus of claim 13, wherein the indication in the SIB 1 is indicative of whether at least one of NTN low earth orbit (LEO) access or NTN geostationary (GEO) access is barred.  (i.e. LEO: Page: 2: lines: 15-21)

As per claim 16, Yavuz teaches:
The apparatus of claim 1, wherein when the UE is a TN-supporting UE, the UE is barred or not barred from selecting the cell for communication based on a third barring indication in a SIB 1 regardless of a fifth barring indication in the SIB 1, and when the UE is an NTN-supporting UE, the UE is barred or not barred from selecting the cell for communication based on the fifth barring indication in the SIB 1 regardless of the third barring indication in the SIB 1(i.e. the UE is an NTN-supporting UE, the UE is barred or not barred from selecting the cell for communication based on the fifth barring indication in the SIB 1: Page: 93: lines: 13-25, Page: 81: lines: 18-28).

Claims 17, 30 are method claims corresponding to apparatus claim 1 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.

Claims 18-29 are apparatus claims corresponding to method claims 1-12 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for cited references and the prior art made of record.

US 20220078746 discloses: 
A method and apparatus for de-prioritization of non-terrestrial networks (NTN) cells not providing current tracking area code (TAC) of a user equipment (UE) in a wireless communication system is provided. The UE, which is camping on a NTN cell, receives, from a network node serving the NTN cell, information on multiple TACs, and de-prioritizes the NTN cell based on that a TAC of an area where the wireless device is currently located is not included in the multiple TACs. 

Sengupta, Ayan, et al. "Cellular terrestrial broadcast—Physical layer evolution from 3GPP release 9 to release 16." IEEE Transactions on Broadcasting 66.2 (2020): 459-470.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641